  Case: 1:18-cv-03011 Document #: 117 Filed: 08/26/21 Page 1 of 11 PageID #:1254




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 NORDSTROM CONSULTING, INC.
 and STEVEN NORDSTROM,

              Plaintiffs,
                                                    No. 18-cv-03011
       v.                                           Judge Franklin U. Valderrama

 INNOVA SYSTEMS, INC. and
 CHERYL NORDSTROM,

              Defendants.

                         MEMORANDUM OPINION AND ORDER

      Plaintiffs/Counter-Defendants Nordstrom Consulting Inc. (NCI) and Steven

Nordstrom     (Steven)      (collectively,   Plaintiffs)   filed   this   action   against

Defendants/Counter-Plaintiffs Innova Systems, Inc. (Innova) and Cheryl Nordstrom

(Cheryl) (collectively, Defendants), who filed counterclaims against Plaintiffs. R. 69,

Am. Compl.; R. 18, Counterclaim; R. 59, Am. Counterclaim. The Amended Complaint

and Amended Counterclaim all relate to the use and ownership of copyright,

inventorship, trademarks, and trade secrets associated with software-related visions

testing products. Currently before the Court is Defendants’ Renewed Motion for

Leave to Amend their Counterclaim, adding Counts XI and XII for direct and indirect

patent infringement. R. 98, Defs.’ Sec. Mot. Leave. For the reasons stated herein, the

Court denies Defendants’ Renewed Motion for Leave to Amend their Counterclaim.
  Case: 1:18-cv-03011 Document #: 117 Filed: 08/26/21 Page 2 of 11 PageID #:1255




                                      Background

         This case involves a complicated procedural history, with the filing of claims,

amended claims, counterclaims, and amended counterclaims all relating to alleged

violations of copyrights, trademarks, and patents stemming from vision testing

products software.

         NCI is in the business of designing, developing, marketing and licensing

software and selling complete systems for vision testing. Am. Compl. ¶ 3. Steven is

the president and sole owner of NCI. Id. ¶ 4. Innova markets, sub-licenses, and

distributes software systems for vision testing developed by NCI, as well as software

systems for vision testing developed by Innova. Id. ¶ 5; R. 73, Answer Am. Compl.

¶ 5. Cheryl is the president and sole owner of Innova. Am. Compl. ¶ 6.

         On April 27, 2018, Plaintiffs filed their Complaint against Defendants

asserting copyright and trademark infringement claims, and requesting that the

Court order the U.S. Patent and Trademark Office to issue a certificate of correction

naming Steven as the inventor of two patents, including Patent No. 9,883,794 (794

Patent). R. 1, Compl. at 7–13. Defendants filed their Answer and Counterclaim on

July 2, 2018, alleging counterclaims for copyright and trademark infringement,

unfair competition, fraud, and violations of the Illinois Trade Secrets Act and Innova’s

Exclusive License. Counterclaim at 12–30. On June 27, 2019, Defendants were

granted leave to file, R. 58, 1 and filed an Amended Counterclaim, which sought,

among other relief subsequently stricken from the Amended Counterclaim, a


1 This
     case was previously assigned to Judge Wood and was reassigned to this Court on
September 28, 2020. R. 93.



                                            2
  Case: 1:18-cv-03011 Document #: 117 Filed: 08/26/21 Page 3 of 11 PageID #:1256




declaratory judgment that Steven is not an inventor of the two patents, including the

794 Patent, Am. Counterclaim at 1–3. A month later, on July 25, 2019, the Court

entered an order requiring any motions for leave to amend pleadings be filed by

August 15, 2019. R. 66. Defendants did not file any motion to amend the pleadings

on or before the deadline set out in the Court’s order. Plaintiffs, on the other hand,

filed a Motion for Leave to File an Amended Complaint Affirmative Defenses to the

Amended Counterclaim on August 15, 2019, R. 67, which the Court granted, R. 68.

      On May 28, 2020, approximately nine months after the deadline for amending

pleadings, Defendants filed a Motion for Leave to Amend their Counterclaims. R. 88,

Defs.’ Mot. Leave. Defendants sought leave to add two counterclaims for direct and

indirect infringement of the 794 Patent. R. 88-1, Proposed Second Am. Counterclaim.

Defendants contended that allowing the amendment was in the interest of justice as

it based on new information discovered in May 2020. Defs.’ Mot. Leave. Plaintiffs

opposed the motion, arguing that it was untimely and failed to identify what

additional information Defendants have discovered or when that information was

discovered. R. 100, Pls.’ Resp. at 3–4.

      The Court denied the motion via a Memorandum Opinion on November 6,

2020, finding that Defendants failed to demonstrate good cause for their request to

amend after the scheduling order deadline as required by Federal Rule of Civil

Procedure 16(b). R. 97, 11/6/2020 Opinion. The Court pointed out that Defendants

failed to explain “why their failure to investigate Plaintiffs’ potential infringement of

the 794 Patent simultaneously when filing its June 27, 2019 declaratory judgment




                                           3
  Case: 1:18-cv-03011 Document #: 117 Filed: 08/26/21 Page 4 of 11 PageID #:1257




related to that Patent does not equal a failure of diligence that defeats a showing of

good cause under Rule 16(b).” Id. at 6. Because both parties only addressed

Defendants’ request under Rule 15(a), rather than Rule 16(b), the Court allowed

Defendants to file a renewed motion explaining why they meet the more stringent

Rule 16(b) good-cause standard. Id. at 8.

      On December 4, 2020, Defendants filed another motion for leave to amend their

claims. Defs.’ Sec. Mot. Leave. Defendants argue that the proposed patent

infringement claims are based upon factual developments that occurred well after

Judge Wood’s August 15, 2019 deadline for motions and amendments. Id at 2.

Defendants explain that sometime between April and May of 2020, the United States

Air Force discontinued the purchase and use of Defendants’ Cone Contrast Test

(CCT) product in favor of Plaintiffs’ OcuTest Extended software, which, according to

Defendants, uses technology disclosed in the contested 794 patent. Id. Defendants

maintain that these late developments provide good cause for their amendment of the

Counterclaim. Id.

      Plaintiffs, not surprisingly, oppose the motion, arguing that Defendants fail to

satisfy the “good-cause standard” under Rule 16(b). Plaintiffs contend that

Defendants have “always known which products were being sold by” Plaintiffs, and

thus “knew all the operative facts before filing their late motion to amend.” Pls.’ Resp.

Sec. Mot. Leave at 5.




                                            4
  Case: 1:18-cv-03011 Document #: 117 Filed: 08/26/21 Page 5 of 11 PageID #:1258




                                  Legal Standard

      Federal Rule of Civil Procedure 15(a)(2) provides that “[t]he court should freely

give leave [to amend] when justice so requires.” The “thrust of Rule 15 is to reinforce

the principle that cases should be tried on their merits rather than technicalities of

pleadings.” Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir.1986). Thus, the rule

takes a liberal approach to allowing amendments. Runnion ex rel. Runnion v. Girl

Scouts of Greater Chicago & Nw. Ind., 786 F.3d 510, 520 (7th Cir. 2015).

      But Rule 16(b)(4) is more demanding, and states that a scheduling order “may

be modified only for good cause.” Although delay alone is rarely a sufficient reason to

deny leave to amend under Rule 15(a)(2), Arrigo v. Link, 836 F.3d 787, 797 (7th Cir.

2016) (citing Dubicz v. Commonwealth Edison Co., 377 F.3d 787, 793 (7th Cir. 2004)),

“the primary consideration for district courts [under Rule 16(b)(4)] is the diligence of

the party seeking amendment.” Alioto v. Town of Lisbon, 651 F.3d 715, 720 (7th Cir.

2011) (citing Trustmark Ins. Co. v. Gen. & Cologne Life Re of Am., 424 F.3d 542, 553

(7th Cir. 2005)).

                                     Discussion

      The Seventh Circuit has held that, “when a motion for leave to amend is filed

after the deadline for amending the pleadings has elapsed . . . the district court ‘is

entitled to apply the heightened good-cause standard of Rule 16(b)(4) before

considering whether the requirements of Rule 15(a)(2) were satisfied.’” Adams v. City

of Indianapolis, 742 F.3d 720, 734 (7th Cir. 2014) (quoting Alioto, 651 F.3d at 719).

Because Defendants’ May 28, 2020 Motion for Leave to Amend their Counterclaim




                                           5
  Case: 1:18-cv-03011 Document #: 117 Filed: 08/26/21 Page 6 of 11 PageID #:1259




was filed more than nine months after the court-ordered deadline to amend a

pleading, Rule 16(b) applies.

      Only “[i]f good cause can be established under Rule 16(b) is Rule 15(a) then

applied.” Vitelo v. Brazzaz, LLC, 2010 WL 3273898, at *2 (N.D. Ill. Aug. 16, 2010)

(citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th Cir. 1992)). “A

party meets the good cause standard if it promptly moves to amend the pleadings

after learning facts which provide the basis for the amendment.” Downing v. Abbott

Lab’ys, 2017 WL 4535973, at *4 (N.D. Ill. Oct. 11, 2017) (internal citation omitted).

      So the first question before the Court is whether Defendants obtained new

information after the August 2019 scheduling order deadline that provided

Defendants a basis for the new patent infringement counterclaims.

      Defendants argue that the Air Force’s April 2020 policy change and subsequent

decision to exclusively purchase Plaintiffs’ OccuTest product constituted new

information providing a basis for new patent infringement claims. Defs.’ Sec. Mot.

Leave at 2. Defendants proffer the Declaration of Cheryl in support of the motion. R.

93-3, Cheryl Decl. According to Cheryl, she became aware in May 2020 that the

United States Airforce had changed the US Airforce Waiver Guide to specifically list

Innova’s CCT as an unapproved device, while recognizing NCI’s CCT test as the only

approved device. Id. ¶ 3. NCI’s CCT is the product, attests Cheryl, at the heart of the

patent infringement in the proposed counterclaims. Id. ¶ 4.




                                          6
  Case: 1:18-cv-03011 Document #: 117 Filed: 08/26/21 Page 7 of 11 PageID #:1260




        In response, Plaintiffs retort that Defendants knew the 794 Patent was at issue

when the original Complaint was filed in April 2018. 2 Pls.’ Resp. Sec. Mot. Leave at

4. Indeed, Paragraph 9 of Plaintiffs’ original Complaint alleges that Defendants

improperly removed Plaintiffs’ name from unregistered technology used by the U.S.

military, and this was both referenced and responded to in Defendant’s counterclaim.

Id. at 5 (citing Compl. ¶ 9). Moreover, Plaintiffs point to the photos of its OccuTest

product advertisements produced by Defendants during discovery in January 2019

as further evidence that Defendants have “always known which products were being

sold” by Plaintiffs. Id. at 2; id. Exh. A. In reply, Defendants contend that the original

Complaint involved copyright infringement rather than patent infringement and

Defendants’ counterclaims filed on June 29, 2019 addressed only inventorship, not

infringement. R. 101, Defs.’ Reply Sec. Mot. Leave at 3 (citing Am. Counterclaim).

Defendants do not directly address the photos of Plaintiffs’ OccuTest advertisements

in reply, but argue that it matters not when Defendnats knew that Plaintiffs were

developing the allegedly infringing products, since “development” of a product does

not support a patent infringement claim. Id. at 2.

        Direct patent infringement occurs when a party without authority “makes,

uses, offers to sell, or sells any patented invention, within the United States or

imports into the United States any patented invention during the term of the patent.”

35 U.S.C.A. § 271(a). Further, “whoever actively induces infringement of a patent


2Plaintiffs’Response states that the original Complaint was filed in April 2020, and later
April 2019. Pls.’ Resp. Sec. Mot. Leave at 4. In the same paragraph, however, the Response
cites to R. 1, the original Complaint filed in April 2018. The Court therefore interprets the
2019 and 2020 dates in the Response as scrivener’s errors.



                                             7
  Case: 1:18-cv-03011 Document #: 117 Filed: 08/26/21 Page 8 of 11 PageID #:1261




shall be liable as an infringer.” 35 U.S.C.A. § 271(b). However, an act of direct

infringement is required to find inducement, and thus indirect infringement. Lucent

Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1322 (Fed. Cir. 2009).

       The Court agrees with Defendants that a dispute about patent inventorship

does not necessarily implicate patent infringement, see e.g., Sage Prod., Inc. v. Am.

Nonwovens Corp., 2004 WL 1080192, at *2 (N.D. Ill. May 13, 2004), and also that

patent infringement and copyright infringement are distinct causes of action, see

Bucklew v. Hawkins, Ash, Baptie & Co., LLP., 329 F.3d 923, 931 (7th Cir. 2003).

However, based on the evidence presented by Plaintiffs—which Defendants fail to

address—the Court finds that Defendants knew about Defendants’ alleged patent

infringement as early as July 1, 2019 (and potentially as early as January 31, 2019

when photographs were produced). Defendants claim in their Reply that “Patent

infringement was never discussed at [a] settlement conference [held in July 2019].

Rather, the only kind of infringement that was discussed was copyright

infringement.” Defs.’ Reply Sec. Mot. Leave at 4. However, Plaintiffs requested and

were granted leave to file a Sur-Response, in which they contest Defendants’

statement, and claim that “Defendants’ threat of filing a patent infringement was

expressed during the settlement conference and is referenced throughout the

Defendants’ Settlement Letter submitted to the magistrate on July 1, 2019 in support

of a Mediation that took place in July of 2019.” 3 R. 102, Pls.’ Sur-Resp. Sec. Mot.


3Federal  Rule of Evidence 408 states that evidence of “conduct or a statement made during
compromise negotiations about the claim” is inadmissible if used “to prove or disprove the
validity or amount of a disputed claim.” FED. R. EVID. 408(a)(2). But the Rule adds that the
Court “may admit this evidence for another purpose,” id., such as “to show knowledge and



                                             8
  Case: 1:18-cv-03011 Document #: 117 Filed: 08/26/21 Page 9 of 11 PageID #:1262




Leave at 1; R. 103, 1/28/2021 Order. In granting Plaintiffs’ request for leave to file a

sur-response, the Court allowed Defendants to file a sur-reply (1/28/2021 Order) but

Defendants did not file one.

       Plaintiffs, in response to a subsequent Court order (R. 115), filed Defendants’

July 1, 2019 settlement letter, which clearly indicates that Defendants were aware of

Plaintiffs’ alleged patent infringement at that time; in fact, Defendants threatened to

file patent infringement claims. R. 116, Exh. A, Defs.’ Settl. Letter at 1 (“Defendant

has information and belief that Plaintiff is infringing United States Patents owned

by Defendant.”); id. at 10–11 (“Moreover, upon information and belief, Plaintiff,

Steven Nordstrom, is intentionally and willfully infringing one or both of these

patents by making and selling products which include each and every elements of at

least one claim in the patent(s). The extent of this infringement is unknown at this

time, but Defendant is preparing to commence a separate lawsuit for this intentional

patent infringement.”). These statements in the settlement letter, combined with the

photos of Plaintiffs’ OccuTest product advertisements produced by Defendants,

establish that Defendants were aware of potential claims for patent infringement as

of July 1, 2019, before the August 15, 2019 deadline to file amended pleadings. 4



intent,” Zurich Am. Ins. Co. v. Watts Indus., Inc., 417 F.3d 682, 689 (7th Cir. 2005).
Consideration of Defendants’ letter falls squarely within the “knowledge” exception to Rule
408, and the Court can consider the information therein as it pertains to Defendants’
knowledge of potential patent infringement counterclaims in July 2019.

4 Based  on the evidence before the Court, the Court cannot definitively conclude that
Defendants’ statement that only “copyright infringement” was discussed at the settlement
conference was a misrepresentation, since Defendants do not explicitly state in their filings
that the settlement letter submitted in advance of the conference did not include information
about potential patent infringement claims. See Reply Sec. Mot. Leave at 4. However, the



                                             9
 Case: 1:18-cv-03011 Document #: 117 Filed: 08/26/21 Page 10 of 11 PageID #:1263




       The next question before the Court is whether Defendants acted diligently to

amend their Counterclaim upon learning new and relevant information. Courts have

held that even if a party does not possess the relevant information before the

amendment deadline, a party who sits on that information for months “before seeking

leave to amend lacks diligence to establish good cause.” Downing, 2017 WL 4535973,

at *4 (denying leave to amend complaint where plaintiff waited ten months to move

to amend after receiving the information); Vitelo, 2010 WL 3273898, at *3 (plaintiff

failed to show good cause where he waited more than six months to amend after

receiving relevant information). Given that the Court has found that Defendants

possessed information about Plaintiffs’ alleged patent infringement on July 1, 2019,

but did not file a Motion for Leave to Amend until May 28, 2020—nearly 11 months

later—the Court cannot say that Defendants acted diligently. The Court finds that

Defendants have not shown good cause for the delay. 5 Because Defendants do not

satisfy Rule 16(b)’s good-cause standard, the Court need not evaluate whether Rule

15(a)’s requirements are satisfied. Adams, 742 F.3d at 734.




Court reminds Defendants that making material misrepresentations in filings to the Court
may subject them to sanctions under Federal Rule of Civil Procedure 11(b).

5The Court finds Defendants’ argument that they could not file patent infringement claims
without experienced patent counsel (Reply Sec. Mot. Leave at 3–4) unpersuasive: Defendants’
“patent counsel” did not file her appearance until October 2020 (R. 96) five months after
Defendants’ first Motion for Leave to Amend was filed in May 2020 (Defs.’ Mot. Leave).



                                            10
 Case: 1:18-cv-03011 Document #: 117 Filed: 08/26/21 Page 11 of 11 PageID #:1264




                                  Conclusion

      For the reasons stated above, the Court denies Defendants’ Second Motion for

Leave to Amend their Counterclaim [98].




Date: August 26, 2021
                                            United States District Judge
                                            Franklin U. Valderrama




                                       11
